Exhibit 10.17













[DATE]


[NAME AND ADDRESS]


Dear [NAME]:


Kemper Corporation (the “Company”) considers you to be a valued employee of the
Employer (as defined below). In recognition of the value of your continued
services to the Employer, the Company’s shareholders and other relevant
constituencies, the Company proposes the following agreement (the “Agreement”)
to provide you with certain severance payments and benefits if your employment
terminates following a “Change in Control” (as defined below).
ARTICLE I

DEFINITIONS
1.1    Definitions
Whenever used in this Agreement, the following capitalized terms shall have the
meanings set forth in this Section, certain other capitalized terms being
defined elsewhere in this Agreement:
(a)    “Affiliate” shall have the meaning set forth in Rule 12b-2 promulgated
under Section 12 of the Exchange Act.
(b)    “Annualized Compensation” shall mean your rate of annual base salary as
in effect immediately prior to your Qualifying Termination, without regard to
any decrease in such salary which would give rise to Good Reason.
(c)    “Beneficial Owner” shall have the meaning ascribed to such term in Rule
13d-3 promulgated under the Exchange Act.
(d)    “Board of Directors” shall mean the Board of Directors of the Company, or
any successor thereto.
(e)    A “Change in Control” shall be deemed to have occurred if the event set
forth in any one of the following paragraphs shall have occurred:
(i)    any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company (not including in the securities beneficially owned by
such Person any securities acquired directly from the Company or any of its
Subsidiaries or Affiliates) representing 25% or more of the

--------------------------------------------------------------------------------

Exhibit 10.17



combined voting power of the Company’s then outstanding securities, excluding
any Person who becomes such a Beneficial Owner in connection with a transaction
described in clause (A) of paragraph (iii) below; or
(ii)    the following individuals cease for any reason to constitute a majority
of the number of directors then serving: individuals who, on the date hereof,
constitute the Board of Directors and any new director (other than a director
whose initial assumption of office is in connection with an actual or threatened
election contest relating to the election of directors of the Company) whose
appointment or election by the Board of Directors or nomination for election by
the Company’s shareholders was approved or recommended by a vote of at least
two-thirds of the directors then still in office who either were directors on
the date hereof or whose appointment, election or nomination for election was
previously so approved or recommended; or
(iii)    there is consummated a merger or consolidation of the Company or any
direct or indirect subsidiary of the Company with any other corporation, other
than (A) a merger or consolidation which results in the directors of the Company
immediately prior to such merger or consolidation continuing to constitute at
least a majority of the board of directors of the Company, the surviving entity
or any parent thereof or (B) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no Person is
or becomes the Beneficial Owner, directly or indirectly, of securities of the
Company (not including in the securities Beneficially Owned by such Person any
securities acquired directly from the Company or any of its Subsidiaries or
Affiliates) representing 25% or more of the combined voting power of the
Company’s then outstanding securities; or
(iv)    the shareholders of the Company approve a plan of complete liquidation
or dissolution of the Company or there is consummated an agreement for the sale
or disposition by the Company of all or substantially all of the Company’s
assets, other than a sale or disposition by the Company of all or substantially
all of the Company’s assets immediately following which the individuals who
comprise the Board of Directors immediately prior thereto constitute at least a
majority of the board of directors of the entity to which such assets are sold
or disposed or any parent thereof.
(f)    “Code” shall mean the Internal Revenue Code of 1986, as amended.
(g)    “Company” shall mean Kemper Corporation, a Delaware corporation, and any
successor as provided in Article IV.
(h)    “Disability” shall mean a physical or mental condition entitling you to
benefits under the applicable long-term disability plan of the Company or any of
its Subsidiaries or Affiliates, or if no such plan exists, causing you to be
unable to substantially perform your duties with the Employer for at least 6
months in any 12-

--------------------------------------------------------------------------------

Exhibit 10.17



month period.
(i)    Your “Employer” shall mean the Company or any Subsidiary or Affiliate of
the Company by which you are employed.
(j)    “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
(k)    “Exchange Act” means the Securities Exchange Act of 1934, as amended.
(l)    “Good Reason” shall mean the occurrence after any Change in Control, or
prior to a Change in Control under the circumstances described in clause (ii) of
the second and third sentences of Section 2.1 hereof (treating all references in
paragraphs (i) through (iv) below to a “Change in Control” as references to a
“Potential Change in Control”), of any one or more of the following events
without your express written consent:
(i)    a reduction in your base salary as in effect immediately prior to the
Change in Control, or a material reduction in the compensation and benefit
plans, arrangements, policies and procedures, taken as a whole, provided to you
from those, taken as a whole, provided to you immediately prior to the Change in
Control;
(ii)    a material reduction in your job authority and responsibility;
(iii)    the Employer requires you to change the location of your job or office,
so that you will be based at a location more than thirty miles from the location
of your job or office immediately prior to the Change in Control;
(iv)    a successor company fails or refuses to assume the Company’s obligations
under this Agreement, as required by Article IV hereof; or
(v)    any purported termination of your employment which is not effected
pursuant to the terms of Section 7.5 hereof.
Notwithstanding any of the foregoing to the contrary, a termination by you shall
not constitute termination for Good Reason unless you shall first have delivered
to the Employer written notice setting forth with specificity the occurrence
deemed to give rise to a right to terminate for Good Reason (which notice must
be given no later than 90 days after the occurrence of such event), and there
shall have passed a reasonable time (not less than 30 days) within which the
Employer may take action to correct, rescind or otherwise substantially reverse
the occurrence supporting termination for Good Reason as identified by you.
(m)    “Just Cause” shall mean, with respect to a termination of your employment
with the Employer, (i) fraud, misappropriation of or intentional material damage
to the property or business of the Company (including its Subsidiaries and
Affiliates), which in any such case is materially injurious to the Company
(including its

--------------------------------------------------------------------------------

Exhibit 10.17



Subsidiaries and Affiliates), monetarily or otherwise, or (ii) your conviction
for the commission of a felony.
(n)    “Person” shall have the meaning given in Section 3(a)(9) of the Exchange
Act, as modified and used in Sections 13(d) and 14(d) thereof, except that such
term shall not include (i) the Company or any of its Subsidiaries or Affiliates,
(ii) a trustee or other fiduciary holding securities under an employee benefit
plan of the Company or any of its Subsidiaries or Affiliates, (iii) an
underwriter temporarily holding securities pursuant to an offering of such
securities, (iv) a corporation owned, directly or indirectly, by the
shareholders of the Company in substantially the same proportions as their
ownership of stock of the Company, (v) any individual, entity or group whose
ownership of securities of the Company is reported on Schedule 13G pursuant to
Rule 13d-1 promulgated under the Exchange Act (but only for so long as such
ownership is so reported) or (vi) Singleton Group LLC or any successor in
interest to such entity.
(o)    A “Potential Change in Control” shall be deemed to occur in the event
that (a) the Company enters into an agreement, the consummation of which would
result in a Change in Control, (b) the Company or any Person publicly announces
an intention to take or to consider taking action which, if consummated, would
constitute a Change in Control, (c) any Person becomes the Beneficial Owner,
directly or indirectly, of securities of the Company representing 15% or more of
either the then outstanding shares of common stock of the Company or the
combined voting power of the Company’s then outstanding securities (not
including in the securities beneficially owned by such Person any securities
acquired directly from the Company or any of its Subsidiaries or Affiliates) or
(d) the Board of Directors adopts a resolution to the effect that, for purposes
of this Agreement, a Potential Change in Control has occurred.
(p)    “Qualifying Termination” shall mean a termination of employment pursuant
to Section 2.1 entitling you to a Severance Payment pursuant to the terms of
this Agreement.
(q)    “Separation from Service” shall mean a separation from service as defined
in Code section 409A and the applicable regulations thereunder, without giving
effect to any elective provisions that may be available under such definition
except that in determining whether there is a separation from service with the
employer, the employer shall be determined as follows:
(i)    In applying Code section 1563(a)(1), (2) and (3) for purposes of
determining a controlled group of corporations under Code section 414(b), the
phrase “at least 50 percent” shall be used instead of “at least 80 percent” each
place it appears in Code section 1563(a)(1), (2) and (3); and
(ii)    In applying Treas. Reg. section 1.414(c)-2 for purposes of determining
trades or businesses (whether or not incorporated) that are under common control
for purposes of Code section 414(c), “at least 50 percent” is used instead of
“at least 80 percent” each place it appears in Treas. Reg.

--------------------------------------------------------------------------------

Exhibit 10.17



section 1.414(c)-2.
(r)    “Severance Payment” shall mean the payment described in Section 2.2.
(s)    “Subsidiary” shall mean any entity at least 50% of the voting securities
of which are Beneficially Owned by the Company.
ARTICLE II    

SEVERANCE PAYMENTS
2.1    Right to Severance Payment
You shall be entitled to receive a Severance Payment from the Company in the
amount provided in Section 2.2 if (x) there has been a Change in Control, (y)
you are an active employee at the time of the Change in Control, and (z) within
two years from and including the date of the Change in Control, your employment
is terminated by the Employer for any reason (other than Just Cause or your
death or Disability), or you terminate your employment for Good Reason. In
addition, if prior to a Change in Control (i) your employment is terminated by
the Employer for any reason (other than Just Cause or your death or Disability)
or (ii) you terminate your employment following the occurrence of any event that
would give rise to Good Reason, and you reasonably demonstrate that such
termination or event giving rise to Good Reason, as the case may be, (a)
occurred at the request of a Person who has indicated an intention or taken
steps reasonably calculated to effect a Change in Control or (b) otherwise
occurred in connection with, or in anticipation of, a Change in Control (whether
or not a Change in Control actually occurs), then for all purposes of this
Agreement the termination of your employment shall be deemed to have occurred
immediately following a Change in Control. There shall be an irrebuttable
presumption that (i) if your employment is terminated by the Employer for any
reason (other than Just Cause or your death or Disability) within ninety (90)
calendar days prior to the date of a Change in Control, or (ii) if you terminate
your employment following the occurrence of an event that would give rise to
Good Reason, which occurs within ninety (90) calendar days prior to the date of
a Change in Control, you will have made (in either case (i) or (ii)) the showing
required by the preceding sentence. For purposes of subclause (y) above, to the
extent permitted by Section 409A of the Code, you will still be considered to be
an active employee if you are on sick leave, military leave or any other leave
of absence approved by the Employer.
2.2    Amount of Severance Payment
(a)    If you become entitled to a Severance Payment under this Agreement, the
Company shall pay to you a lump sum payment equal to [two (2)] [three (3)] times
one year’s Annualized Compensation.
(b)    To the extent you become entitled to severance payments under the Kemper
Corporation Employee General Severance Pay Plan, notwithstanding anything
therein to the contrary, such payments shall be paid to you, in cash and in
full, on the first day of the seventh month after your Separation from Service.
In the event that you become entitled to a Severance Payment under this
Agreement, such Severance Payment shall be in lieu of payments and benefits

--------------------------------------------------------------------------------

Exhibit 10.17



under any other severance plan or arrangement, including, without limitation,
the Kemper Corporation Employee General Severance Pay Plan.


2.3    Limitation on Payments


(a)    Notwithstanding any other provisions of this Agreement, in the event that
any payment or benefit received or to be received by you (including any payment
or benefit received in connection with a Change in Control or the termination of
your employment, whether pursuant to the terms of this Agreement or any other
plan, arrangement or agreement) (all such payments and benefits, including the
payments and benefits under Section 2.2 of this Agreement, being hereinafter
referred to as the “Total Payments”) would be subject (in whole or part), to the
excise tax imposed under Section 4999 of the Code (the “Excise Tax”), then,
after taking into account any reduction in the Total Payments provided by reason
of Section 280G of the Code in such other plan, arrangement or agreement, the
cash severance payments shall first be reduced, and the noncash severance
payments shall thereafter be reduced, to the extent necessary so that no portion
of the Total Payments is subject to the Excise Tax but only if the net amount of
such Total Payments, as so reduced (and after subtracting the net amount of
federal, state and local income taxes on such reduced Total Payments and after
taking into account the phase out of itemized deductions and personal exemptions
attributable to such reduced Total Payments) is greater than or equal to the net
amount of such Total Payments without such reduction (but after subtracting the
net amount of federal, state and local income taxes on such Total Payments and
the amount of Excise Tax to which you would be subject in respect of such
unreduced Total Payments and after taking into account the phase out of itemized
deductions and personal exemptions attributable to such unreduced Total
Payments). The Total Payments shall be reduced by the Employer in its reasonable
discretion in the following order: (A) reduction of any cash payment, excluding
any cash payment with respect to the acceleration of equity awards, that is
otherwise payable to you that is exempt from Section 409A of the Code, (B)
reduction of any other payments or benefits otherwise payable to you on a
pro-rata basis or such other manner that complies with Section 409A of the Code
and (C) reduction of any payment with respect to the acceleration of equity
awards that is otherwise payable to you that is exempt from Section 409A of the
Code.


(b)    For purposes of determining whether and the extent to which the Total
Payments will be subject to the Excise Tax, (i) no portion of the Total Payments
the receipt or enjoyment of which you shall have waived at such time and in such
manner as not to constitute a “payment” within the meaning of Section 280G(b) of
the Code shall be taken into account, (ii) no portion of the Total Payments
shall be taken into account which, in the written opinion of independent
auditors of nationally recognized standing (“Independent Advisors”) selected by
the Employer, does not constitute a “parachute payment” within the meaning of
Section 280G(b)(2) of the Code (including by reason of Section 280G(b)(4)(A) of
the Code) and, in calculating the Excise Tax, no portion of such Total Payments
shall be taken into account which, in the opinion of Independent Advisors,
constitutes reasonable compensation for services actually rendered, within the
meaning of Section 280G(b)(4)(B) of the Code, in excess of the Base Amount (as
defined in Section 280G(b)(3) of the Code) allocable

--------------------------------------------------------------------------------

Exhibit 10.17



to such reasonable compensation, and (iii) the value of any non cash benefit or
any deferred payment or benefit included in the Total Payments shall be
determined by the Independent Advisors in accordance with the principles of
Sections 280G(d)(3) and (4) of the Code.


2.4    No Duty of Mitigation
The Company acknowledges that it would be very difficult and generally
impracticable to determine your ability to, or extent to which you may, mitigate
any damages or injuries you may incur by reason of the Change in Control. The
Company has taken this into account in entering into this Agreement and,
accordingly, the Company acknowledges and agrees that you shall have no duty to
mitigate any such damages and that you shall be entitled to receive your entire
Severance Payment regardless of any income which you may receive from other
sources following your termination after any Change in Control.
2.5    Time of Severance Payment
The Severance Payment to which you are entitled shall be paid to you, in cash
and in full, on the first day of the seventh month after your Separation from
Service. If you should die before all amounts payable to you have been paid,
such unpaid amounts shall be paid within thirty (30) days of your death to your
beneficiary under this Agreement or, if you have not designated such a
beneficiary in writing to the Company, to the personal representative(s) of your
estate.
2.6    Life and Health Insurance Coverage


If you are entitled to receive a Severance Payment under Section 2.1, the
Company shall also provide you with the following additional benefits:
(a)    Life insurance coverage for you and your dependents having a face amount
at least equal to the greater of (i) the amount in effect for you (in your case)
and/or your dependents (in the case of your dependents) immediately prior to the
Change in Control, or (ii) the amount in effect for you (in your case) and/or
your dependents (in the case of your dependents) immediately prior to the Date
of Termination, such coverage to be provided under the same plan or plans under
which you (in your case) or your dependents (in the case of your dependents)
were covered immediately prior to the Change in Control (or Date of Termination,
as applicable) or substantially similar plan(s) established by the Company or
any of its Subsidiaries or Affiliates thereafter, and at no greater cost (the
“Active Employee Cost”) to you (in your case) or your dependents (in the case of
your dependents) than was imposed pursuant to the plan(s) under which you (in
your case) and/or your dependents (in the case of your dependents) were covered
immediately prior to the Change in Control (or Date of Termination, as
applicable), provided, however, that until the first day of the seventh month
following your Separation from Service, you shall pay the entire cost of such
coverage and shall be reimbursed by the Company for the difference between such
payments and the Active Employee Cost on the first day of the seventh month
following your Separation from Service. This coverage will continue for the
period hereinafter provided.

--------------------------------------------------------------------------------

Exhibit 10.17



(b)     The right to continue your health insurance coverage (including any
dental coverage) for you and your dependents under the same plan or plans under
which you were covered immediately prior to the Change in Control (or, if more
favorable, immediately prior to the Date of Termination) or substantially
similar plan(s) established by the Company or any of its Subsidiaries or
Affiliates thereafter, upon your payment (on an after-tax basis) of the
applicable premium (as defined by Code section 4980B(f)(4)) for such coverage,
provided, however, that the Company shall pay to you the difference between such
premium and the amount an active employee would pay for such coverage. The first
such payment by the Company shall be made on the first day of the seventh month
following your Separation from Service and shall be equal to the difference
between the aggregate premiums you paid prior to such date and the aggregate
amount an active employee would have paid for such coverage. Thereafter,
reimbursement by the Company shall be paid on a monthly basis.
(c)    The benefits provided under this Section 2.6 shall continue for a period
of [two (2)] [three (3)] years following the date of your Qualifying
Termination; provided, however, that the benefits for medical coverage under the
provisions of Section 2.6(b) shall end as of the date you become covered under
any group health plan maintained by a subsequent employer which provides
benefits to you (and anyone entitled to claim the benefits described in Section
2.6(b) under or through you) not materially less favorable than the benefits
described in Section 2.6(b), and which does not exclude any pre-existing
condition that you or your dependents may have at that time.
2.7    Outplacement Services
If you are entitled to receive a Severance Payment under Section 2.1, the
Company shall also provide you with a full range of outplacement services
provided for up to fifty-two (52) weeks by a reputable organization chosen by
the Company. These outplacement services will be paid for by the Company.
2.8    Withholding of Taxes
The Company or your Employer may withhold from any amounts payable under this
Agreement all federal, state, city or other taxes required by applicable law to
be withheld.
2.9    No Setoff
The Company’s obligation to make Severance Payments to you pursuant to this
Agreement and otherwise to perform its obligations hereunder shall not be
affected by any circumstances, including, but not limited to, any setoff,
counterclaim, recoupment, defense or other right which the Company or any of its
Subsidiaries or Affiliates may have against you or others.
2.10    Benefits Under Other Plans


The benefits that you may be entitled to receive pursuant to Sections 2.6 and
2.7 of this Agreement are not intended to be duplicative of any similar benefits
to which you may be

--------------------------------------------------------------------------------

Exhibit 10.17



entitled from the Company or any of its Subsidiaries or Affiliates under any
other severance plan, agreement, policy or program maintained by the Company or
any of its Subsidiaries or Affiliates. Accordingly, the benefits to which you
are entitled under Sections 2.6 and 2.7 shall be reduced to take account of any
other similar benefits to which you are entitled from the Company or any of its
Subsidiaries or Affiliates.
ARTICLE III    

OTHER RIGHTS AND BENEFITS NOT AFFECTED
3.1    Other Benefits
This Agreement does not provide a pension for you nor shall any payment
hereunder be characterized as deferred compensation. Except as set forth in
Sections 2.2(b) and 2.10, neither the provisions of this Agreement nor the
Severance Payment provided for hereunder shall reduce any amounts otherwise
payable, or in any way diminish your rights as an employee, whether existing now
or hereafter, under any benefit, incentive, retirement, stock option, stock
bonus or stock purchase plan or any employment agreement or other plan or
arrangement not related to severance. Any such other amounts or benefits payable
shall be included, as necessary, for making any of the calculations required
under Section 2.3.
3.2    Employment Status
This Agreement does not constitute a contract of employment or impose on you any
obligation to remain in the employ of the Employer, nor does it impose on the
Company or any of its Subsidiaries or Affiliates any obligation to retain you in
your present or any other position, or to change the status of your employment
as an employee at will. Nothing in this Agreement shall in any way require the
Company or any of its Subsidiaries or Affiliates to provide you with any
severance benefits prior to a Change in Control (except that the foregoing shall
not modify the second and third sentences of Section 2.1), nor shall this
Agreement ever be construed in any way as establishing any policies or
requirements of the Company or any of its Subsidiaries or Affiliates for the
termination of your employment or the payment of severance benefits to you if
your employment terminates prior to a Change in Control, nor shall anything in
this Agreement in any way affect the right of the Company or any of its
Subsidiaries or Affiliates in its absolute discretion to change prior to a
Change in Control one or more benefit plans, including but not limited to
pension plans, dental plans, health care plans, savings plans, bonus plans,
vacation pay plans, disability plans, and the like.
ARTICLE IV    

SUCCESSOR TO COMPANY
The Company shall require any successor or assignee, whether direct or indirect,
by purchase, merger, consolidation or otherwise, to all or substantially all the
business or assets of the Company, expressly and unconditionally to assume and
agree to perform the Company’s obligations under this Agreement, in the same
manner and to the same extent that the Company would be required to perform if
no such succession or assignment had taken place.

--------------------------------------------------------------------------------

Exhibit 10.17



In such event, the term “Company,” as used in this Agreement, shall mean the
Company as herein before defined and any successor or assignee to the business
or assets which by reason hereof becomes bound by the terms and provisions of
this Agreement.
ARTICLE V    

LEGAL FEES AND EXPENSES
The Company shall pay as they become due, but no sooner than the first day of
the seventh month following your Separation from Service, all legal fees, costs
of litigation and other expenses incurred in good faith by you as a result of
the Company’s refusal or failure to make the Severance Payment to which you
become entitled under this Agreement, as a result of the Company’s contesting
the validity, enforceability or interpretation of this Agreement or of your
right to benefits hereunder. You shall be conclusively presumed to have acted in
good faith unless a court makes a final determination not otherwise subject to
appeal to the contrary.
ARTICLE VI    

ARBITRATION
You shall have the right and option (but not the obligation) to elect (in lieu
of litigation) to have any dispute or controversy arising under or in connection
with this Agreement not otherwise resolved through the claims procedure set
forth in Section 7.12 settled by arbitration, conducted before a panel of three
arbitrators sitting in a location selected by you within fifty (50) miles from
the location of your job with the Employer immediately prior to the Change in
Control (determined without regard to any relocation thereof which would give
rise to Good Reason), in accordance with the rules of the American Arbitration
Association then in effect. Judgment may be entered on the award of the
arbitrator in any court having jurisdiction. All expenses of such arbitration,
including the fees and expenses of your counsel, shall be borne, and paid as
incurred, by the Company (but not earlier than the first day of the seventh
month following your Separation from Service), provided that the Company shall
only be required to pay your fees and expenses if they are incurred in good
faith. You shall be conclusively presumed to have acted in good faith unless and
until the arbitrator makes a final determination to the contrary.
Notwithstanding any provision of this Agreement to the contrary, you shall be
entitled to seek specific performance of your right to be paid until the Date of
Termination during the pendency of any dispute or controversy arising under or
in connection with this Agreement.
ARTICLE VII    

MISCELLANEOUS
7.1    Applicable Law
To the extent not preempted by the laws of the United States and in the interest
of interpreting this Agreement in a uniform manner with other similar agreements
being entered into by the Company with other of its and its Subsidiaries’ and
Affiliates’ employees regardless of

--------------------------------------------------------------------------------

Exhibit 10.17



the jurisdiction in which you are employed or any other factor, the laws of the
State of Illinois shall be the controlling law in all matters relating to this
Agreement, regardless of the choice-of-law rules of the State of Illinois or any
other jurisdiction.
7.2    Construction
No term or provision of this Agreement shall be construed so as to require the
commission of any act contrary to law, and wherever there is any conflict
between any provision of this Agreement and any present or future statute, law,
ordinance, or regulation contrary to which the parties have no legal right to
contract, the latter shall prevail, but in such event the affected provision of
this Agreement shall be curtailed and limited only to the extent necessary to
bring such provision within the requirements of the law.
7.3    Severability
If a provision of this Agreement shall be held illegal or invalid, the
illegality or invalidity shall not affect the remaining parts of this Agreement
and this Agreement shall be construed and enforced as if the illegal or invalid
provision had not been included.
7.4    Headings
The Section headings in this Agreement are inserted only as a matter of
convenience, and in no way define, limit, or extend or interpret the scope of
this Agreement or of any particular Section.
7.5    Termination Procedures
(a)    Notice of Termination. After a Change in Control and during the Term, any
purported termination of your employment (other than by reason of death) shall
be communicated by a written Notice of Termination from the Employer to you or
by you to the Employer in accordance with Section 7.10 hereof. For purposes of
this Agreement, a “Notice of Termination” shall mean a notice which shall
indicate the specific termination provision in this Agreement relied upon and
shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of your employment under the provision so
indicated. Further, a Notice of Termination for Just Cause is required to
include a copy of a resolution duly adopted by the affirmative vote of not less
than three-quarters (3/4) of the entire membership of the board of directors of
the Employer at a meeting of such board of directors which was called and held
for the purpose of considering such termination (after reasonable notice to you
and an opportunity for you, together with your counsel, to be heard before such
board of directors) finding that, in the good faith opinion of such board of
directors, you were guilty of conduct set forth in clause (i) or (ii) of the
definition of Just Cause herein, and specifying the particulars thereof in
detail.
(b)    Date of Termination. “Date of Termination,” with respect to any purported
termination of your employment after a Change in Control and during the Term,
shall mean (i) if your employment is terminated for Disability, thirty (30) days
after Notice of Termination is given (provided that you shall not have returned
to the full-time performance of your duties during such thirty (30) day period),
and (ii) if your

--------------------------------------------------------------------------------

Exhibit 10.17



employment is terminated for any other reason, the date specified in the Notice
of Termination (which, in the case of a termination by the Company, shall not be
less than thirty (30) days (except in the case of a termination for Just Cause)
and, in the case of a termination by you, shall not be less than fifteen (15)
days nor more than sixty (60) days, respectively, from the date such Notice of
Termination is given).
7.6    Assignability
Neither this Agreement nor any right or interest therein shall be assignable or
transferable (whether by pledge, grant of a security interest, or otherwise) by
you, your beneficiaries or legal representatives, except by will or by the laws
of descent and distribution. This Agreement shall be binding upon and shall
inure to the benefit of the Company, its successors and assigns, and you and
shall be enforceable by them and your legal personal representatives.
7.7    Entire Agreement
This Agreement constitutes the entire agreement between the Company and you
regarding the subject matter hereof and supersedes all prior agreements, if any,
understandings and arrangements, written or oral, between the Company and you
with respect to the subject matter hereof.
7.8    Term
The term of this Agreement (the “Term”) shall commence on February 15, 2011 and
shall continue in effect through December 31, 2011; provided, however, that
commencing on January 1, 2012 and each January 1 thereafter, the Term shall
automatically be extended for one additional year unless, not later than
September 30 of the preceding year, the Company or you shall have given notice
not to extend the Term; and further provided, however, that if a Change in
Control shall have occurred during the Term, the Term shall expire no earlier
than twenty-four (24) months beyond the month in which such Change in Control
occurred. If you become entitled to Severance Payments hereunder, this Agreement
shall continue and be effective until you (or the person(s) specified in Section
2.5) shall have received in full all Severance Payments and other benefits to
which you are entitled under this Agreement, at which time this Agreement shall
terminate for all purposes.
7.9    Amendment
No provision of this Agreement may be modified, waived or discharged unless such
waiver, modification or discharge is agreed to in writing and signed by you and
the Company. No waiver by the Company or you at any time of any breach by the
other party of, or compliance with, any condition or provision of this Agreement
to be performed by such other party shall be deemed a waiver of similar or
dissimilar provisions or conditions at the same or any prior or subsequent time.
No agreement or representations, written or oral, express or implied, with
respect to the subject matter hereof, have been made by either party which are
not expressly set forth in this Agreement.
7.10    Notices
For purposes of this Agreement, notices and all other communications provided
for herein

--------------------------------------------------------------------------------

Exhibit 10.17



shall be in writing and shall be deemed to have been duly given when personally
delivered or sent by certified mail, return receipt requested, postage prepaid,
addressed to the respective addresses last given by each party to the other,
provided that all notices to the Company or the Employer shall be directed to
the attention of the Board of Directors with a copy to the General Counsel of
the Company. All notices and communications shall be deemed to have been
received on the date of delivery thereof or on the third business day after the
mailing thereof, except that notice of change of address shall be effective only
upon actual receipt. No objection to the method of delivery may be made if the
written notice or other communication is actually received.
7.11    Administration
The Company has entered into agreements similar to this Agreement herein with
other employees of the Company and its Subsidiaries and Affiliates. These
agreements, taken together, constitute a welfare benefit plan within the meaning
of Section 3(1) of ERISA. The Administrator of such plan, within the meaning of
Section 3(16) of ERISA, and the Named Fiduciary thereof, within the meaning of
Section 402 of ERISA, is the Company.
7.12    Claims
If you believe you are entitled to a benefit under this Agreement, you may make
a claim for such benefit by filing with the Company a written statement setting
forth the amount and type of payment so claimed. The statement shall also set
forth the facts supporting the claim. The claim may be filed by mailing or
delivering it to the Secretary of the Company. Within 90 calendar days after
receipt of such a claim, the Company shall notify you in writing of its action
on such claim and if such claim is not allowed in full, shall state the
following in a manner calculated to be understood by you:
(a)    The specific reason or reasons for the denial;
(b)    Specific reference to pertinent provisions of this Agreement on which the
denial is based;
(c)    A description of any additional material or information necessary for you
to be entitled to the benefits that have been denied and an explanation of why
such material or information is necessary; and
(d)    An explanation of this Agreement’s claim review procedure.
If you disagree with the action taken by the Company, you or your duly
authorized representative may apply to the Company for a review of such action.
Such application shall be made within 60 calendar days after receipt by you of
the notice of the Company’s action on your claim. The application for review
shall be filed in the same manner as the claim for benefits. In connection with
such review, you may inspect any documents or records pertinent to the matter
and may submit issues and comments in writing to the Company. A decision by the
Company shall be communicated to you within 60 calendar days after receipt of
the application (unless special circumstances require an extension of time, but
in no event more than 120 days after such receipt). The decision on review shall
be in writing and shall include specific reasons for the decision, written in a
manner calculated

--------------------------------------------------------------------------------

Exhibit 10.17



to be understood by you, and specific references to the pertinent provisions of
this Agreement on which the decision is based.
7.13    Individual Severance Agreement
This Agreement constitutes an individual severance agreement for purposes of the
Company’s Severance Plan (the “Severance Plan”). Accordingly, you will not be
eligible to receive any severance payments or other benefits under the Severance
Plan.


7.14    409A Compliance


(a)    This Agreement shall be interpreted and administered in a manner so that
any amount or benefit payable hereunder shall be paid or provided in a manner
that is either exempt from or compliant with the requirements of Code section
409A and the regulations and other guidance issued thereunder.


(b)    Notwithstanding anything in this Agreement to the contrary, to the extent
that the requirements of Code section 409A apply to any amount or benefit that
would otherwise be payable or distributable hereunder by reason of your
termination of employment, such amount or benefit will not be payable or
distributable to you by reason of such circumstance unless the circumstances
giving rise to such termination of employment constitute a Separation from
Service.
(c)    Notwithstanding anything in this Agreement to the contrary, if any amount
or benefit is nonqualified deferred compensation for purposes of Code section
409A that would otherwise be payable or distributable under this Agreement by
reason of your Separation from Service, then, subject to any permissible
acceleration of payment by the Company under Treas. Reg. section
1.409A-3(j)(4)(ii) (domestic relations order), (j)(4)(iii) (conflicts of
interest), or (j)(4)(vi) (payment of employment taxes):


(i)    If the payment or distribution is payable in a lump sum, your right to
receive payment or distribution of such non-exempt deferred compensation will be
delayed until the earlier of your death or the first day of the seventh month
following your Separation from Service; and


(ii)    If the payment or distribution is payable over time, the amount of such
non-exempt deferred compensation that would otherwise be payable during the
six-month period immediately following your Separation from Service will be
accumulated and your right to receive payment or distribution of such
accumulated amount will be delayed until the earlier of your death or the first
day of the seventh month following your Separation from Service, whereupon the
accumulated amount will be paid or distributed to you on such date and the
normal payment or distribution schedule for any remaining payments or
distributions will resume.


(d)    With regard to any provision herein that provides for reimbursement of
costs and expenses or in-kind benefits that are not exempt from Code section
409A, (i) the right to reimbursement or in-kind benefits shall not be subject to
liquidation or exchange for another benefit, (ii) the amount of expenses
eligible for reimbursement,

--------------------------------------------------------------------------------

Exhibit 10.17



or in-kind benefits, provided during any of your taxable years shall not affect
the expenses eligible for reimbursement, or in-kind benefits to be provided, in
any of your other taxable years, provided that the foregoing clause (ii) shall
not be violated with regard to expenses reimbursed under any arrangement covered
by Code section 105(b) solely because such arrangement provides for a limit on
the amount of expenses that may be reimbursed over some or all of the period the
arrangement is in effect and (iii) such payments shall be made on or before the
last day of your taxable year following the taxable year in which the expenses
was incurred.




[signature page follows]

--------------------------------------------------------------------------------

Exhibit 10.17



If this Agreement is acceptable to you, please sign the enclosed copy of this
Agreement in the space provided below and return it to me.
Sincerely,
Donald G. Southwell
Chairman, President and Chief Executive Officer
ACCEPTED AND AGREED TO:
By:_________________________
[NAME]

